                 JUDGE SWAIN

         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
         -----------------------------------------------------------)(
         PAOLA DELI GROCERY CORP.,
                                                        Plaintiff(s),
                                  -against-                              K   ORDER T-9-SH.OW CAIIS.E...E.OR
                                                                             1™IMINAftYiNJUNCTION
         UNITED STATES OF AMERICA and UNITED                                 AND TEMP....Q.R.AIU;'..
         STATES DEPARTMENT OF AGRICULTURE,                                   RESTRA..INING ORDER-
                                    Defendant( s)
         -----------------------------------------------------------)(



                Upon the affirmation of BENJAMIN SHARAV, Law Office of VICTOR J. MOLINA,
       attorney for plaintiff, affidavit of CARLOS LUIZ MARTINEZ, President of plaintiff
       corporation, sworn to on November 13, 2019attached exhibits, including Final Agency
       Decision delivered on October 17, 2019, initial charges dated June 3, 2019 and denial letter
       from plaintiff sent on June 17, 2019, and upon the copy of the complaint hereto annexed, it is

                    DERED, that the abov named defendant show cause before a motion term of this


/r   /court, at Ro

     /"York, City, and        te of New York, on
                                                        s Courthouse, 500 Pearl Street, in the, county of New

                                                      ~--c--~~~~~~~~~~
                                                                                             , 2019, at
                                                                  f, or as soon thereafter as counsel may be
                                          ot be issued pursuant t Rule 65 of the Federal Rules of Civil
       Procedure enjoining the defen           t during the pendency f this action from disqualifying or
       suspending the plaintiffs from part1 · ating in the Supplem             tal Nutritional Assistance
       Program (SNAP) and receiving paymen from the U.S. Depart ent of Agriculture for
       supplying food products to recipients enroll


                and it is further

                ORDERED that, sufficient reason having been sh :wn therefor, pendin the hearing of
       plaintiffs application for a preliminary injunction, pursuant t
       defendant is temporarily restrained and enjoined from invoking
       disqualification of plaintiffs from the SNAP program;
                       that security in the amount of_ 0.00_ will be posted by plaintiffs;


          and it is further

          ORDERED that personal se · e of a copy of this order and a:                exed affidavit upon
   the defendant or its counsel at United Stat     Attorney's Office, Southern
   York, 86 Chambers Street I 3rd Floor, New Y or        NY 10007 on or before
,/ _ _ _ _ _ _ _ _ _ , 2018, shall be deemed go                  and sufficient service thereof.
                                             lk fm.t.001vt ~Vth'dll\                     h,,_~ ~·k>
   DATED:         New York, N.Y                  s.N>w   c(J.A).._YL   o.AJ...   TJ20 tS cA.<..tl.1-d (.{..( ('A.Oot--
                                                 (\1\   L(~     1~         {:JQJ0J1 M-0\l- IS     ~(LIL+- ~
   ISSUED:        \\ll~~\'\                      ~~~ (_Se.Lt;>v:tr4)

                                                        ~
                                                    U.S. D.J.
